Reasons for Allowance

Claims 1-3, 5-19, 21-26, 28-42, 44-48, 50-56 and 58-109 are allowed.
Claims  4, 20, 27, 43, 49 and 57 are cancelled.
The examiner conducted an interview with the applicants’ representative and this allowance is the result of the interview.  An interview summary is attached and a preliminary amendment reflecting the claim amendments appears on the record.

Regarding independent claims 1, 24, 47, 58 and respective subsequent dependent claims (2-3, 5-19, 21-23), (25-26, 28-42, 44-46), (48, 50-56), the best prior art of record fails to teach or render obvious, alone or in combination, “a message including: a request for a first known payload from the first transmitting device and a second known payload from a second transmitting device of the set of transmitting devices; and first transmission settings, for the first known payload and the second known payload, comprising at least one of a multiplexing scheme, a rank of each TRP of a multi-TRP group, a precoding of each TRP of the multi-TRP group, a beam pair, a modulation and coding scheme (MCS), or a combination thereof, the first known payload and the second known payload requested for training an artificial neural network of the receiving device” in combination with other limitations set forth in the respective claims.
Therefore independent claims 1, 24, 47, 58 are considered non-obvious. Since dependent claims (2-3, 5-19, 21-23), (25-26, 28-42, 44-46), (48, 50-56) depend from claims 1, 24 and 47 respectively, directly or indirectly, they are deemed to be non-obvious as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAR PERSAUD/
Examiner, Art Unit 2477
8/19/2022



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477